Citation Nr: 1549225	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease (DJD) of the thoracolumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent for DJD of the left ankle.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee.

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative changes.

5.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2010 and January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2013, the Veteran presented sworn testimony during a personal hearing in Fort Harrison, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In September 2014, the Board denied the issues of increased ratings for the service-connected DJD of the thoracolumbar spine, DJD of the left ankle, chondromalacia patella of the left knee, and chondromalacia patella of the right knee.  The Board also granted a separate 10 percent evaluation, but no higher, for radiculopathy of the left lower extremity.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, a Joint Motion for Partial Remand (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated that portion of the September 2014 Board decision, which denied increased ratings for the service-connected thoracolumbar spine, left ankle, and right and left knee disabilities.  The Court also vacated the denial of a rating in excess of 10 percent for radiculopathy of the left lower extremity.  The case was remanded to the Board for readjudication consistent with its Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the claims of entitlement to increased disability ratings for DJD of thoracolumbar spine, DJD of the left ankle, chondromalacia patella of the left and right knees, and radiculopathy of the left lower extremity were remanded to the Board pursuant to an September 2015 Joint Motion for Partial Remand.

With respect to the thoracolumbar spine, the parties determined that the Board erred in failing to satisfy the duty to assist because the March 2013 VA examination, relied upon by the Board, was inadequate due to its inconsistent findings as to the existence of right lower extremity radiculopathy.  To this end, the March 2013 VA examiner recorded the Veteran's complaints of moderate constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and severe numbness of the right lower extremity.  However, the examiner then indicated that Veteran's right lower extremity was 'not affected' by radiculopathy.  As such, the parties determined that a remand was required in order for a clarifying opinion to be obtained as to whether the Veteran had radiculopathy of the right lower extremity secondary to his thoracolumbar spine disability.  

As to the separately rated radiculopathy of the left lower extremity, the parties noted that the Board did not adequately account for the claimed 'severe' symptoms 

including pain, paresthesias/dysesthesias, and numbness.  To this end, the parties noted that the March 2013 VA examiner had characterized the Veteran's radiculopathy as 'mild,' in spite of the severity of the reported symptoms.  To this end, the Board recognizes that the Veteran was recently afforded a VA examination in February 2015; however, at that time, the examiner indicated that the Veteran did not have radiculopathy of either extremity, and failed to address the Veteran's repeated assertions of bilateral lower extremity symptomatology.  Thus, remand is required in order for the Veteran to be afforded a VA examination, which addresses the severity of the Veteran's left lower extremity radiculopathy.

With regard to the left ankle disability, the parties to the Joint Motion agreed that the evidence of record showed the Veteran was potentially entitled to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275 [bones, of the lower extremity, shortening of].  Specifically, the parties determined that the potential applicability of DC 5275 was raised by VA treatment records, which noted a leg-length discrepancy.  To this end, the Board recognizes that the evidence of record, including the April 2010 and March 2013 VA examination reports, document a leg length discrepancy.  Accordingly, in order to determine whether a separate rating under DC 5275 is required, an updated VA examination should be conducted, which addresses the extent and etiology of the leg length discrepancy.

With respect to the left and right knee claims, the parties agreed that, in determining the severity of the Veteran's knee disabilities, the Board must consider and discuss the potential applicability of DCs 5258 and 5259.  These DCs govern ratings of symptomatology associated with dislocated or surgically removed semilunar cartilage. More specifically, DC 5258 provides that a 20 percent rating is assignable for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  DC 5259 provides that a 10 percent rating is assignable for removal of the semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259.  To this end, the parties noted that the March 2013 VA examiner reported the Veteran had a four to five arthroscopic surgeries on the left knee and one surgery on the right knee.  The examiner also documented frequent joint locking, pain, and effusion in both knees.  The Joint Motion additionally noted the argument of the Veteran that the March 2013 VA examination is inadequate to satisfy the duty to assist because it does not include full active and passive range of motion findings as required under 38 C.F.R. § 4.59.  In order to address the contentions and discrepancies raised by the Joint Motion, the Board finds that remand of the left and right knee claims is necessary to afford the Veteran with a VA examination to address whether the Veteran has dislocated and/or removed cartilage of the right and left knees.  In addition, the updated VA examination should provide complete active and passive range of motion findings pursuant to 38 C.F.R. § 4.59.

Upon remand, any pertinent records of ongoing treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dating from February 2015.

2. Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of his DJD of the thoracolumbar spine, as well as radiculopathy of the left lower extremity.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the thoracolumbar spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of active and passive range-of-motion testing of the Veteran's thoracolumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's thoracolumbar spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to DJD of the thoracolumbar spine.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected thoracolumbar spine to include any neurological pathology of the left lower extremity.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  In addition, the examiner should either diagnose or rule out radiculopathy of the right lower extremity.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. The Veteran should then be afforded a VA examination for the purpose of determining the nature and extent of his service-connected left ankle disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the ankle in degrees, should be performed.

In reporting the results of the active and passive range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the left ankle.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

In addition, the examiner should address the amount of shortening which the Veteran has of his left leg that is due to the service-connected left lower extremity disabilities.  A note to DC 5275 states that comparative measurements of both lower extremities are to be made from the anterior superior spine of the ilium to the internal malleolus of the tibia (but that any shortening is not to be separately rated, for combination, with other ratings for fracture or faulty union in the same extremity).

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. The Veteran should be also afforded a VA orthopedic examination to determine the current severity of the service-connected chondromalacia patella of the left knee and chondromalacia patella of the right knee with degenerative changes.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.
The examiner should report the active and passive range of motion of the left and right knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner should equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate these disabilities.

The examiner should also specifically indicate whether the Veteran has a dislocated and/or removed semilunar cartilage in either knee with frequent episodes of locking, pain and effusion, which would not be contemplated in any rating assigned based on limitation of motion or instability.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

5. Thereafter, adjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

